DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-21 remain pending in the application.
The claim objection is withdrawn in response to the amendment to claim 20.
Applicant’s arguments regarding the rejection of claim 11 under 35 USC 102 as being anticipated by Parkin have been fully considered, and are persuasive. Parkin fails to teach the special definition of “circuitous” profile given by the Applicant in the specification at paragraph [0052], that definition being “a profile having two or more points of inflection”. The rejection is withdrawn.
Applicant’s arguments regarding the rejection of claims 1-8, 10, 12-16 and 18-20 under 35 USC 103 as being obvious over Parkin in view of Morrison have been fully considered, but are not persuasive. Applicant argues “the rejection does not point to any objective evidence that Morrison discloses a sheath or tip cap, let along utilizing the interlocking joints 18, 19 to establish a joint between a sheath and tip cap”. Morrison is not relied upon to teach a sheath and tip cap. Morrison teaches that it is known in the prior art of composite airfoils to use interlocking joints between airfoil components. Applicant further argues “the blade 10 […] would preclude the sheath 17 and tip cover 21 of Parkin to interlock”. One of ordinary skill in the art would combine the teachings of Parkin and Morrison without breaking them to result in Applicant’s invention. For example, the sheath and tip cap could be connected in the direction contemplated by Morrison before being attached to the blade core. The rejection is maintained. 
This action is made non-final due to the new grounds of rejection presented for claim 11. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Parkin (US2011/0194941) (“Parkin”) in view of Morrison et al. (US2010/0322760) (“Morrison”) and Pouzadoux et al. (WO2017109407) (“Pouzadoux”).
Regarding claim 1, Parkin teaches (Fig. 1a) an airfoil for a gas turbine engine comprising: an airfoil section (Fig. 1a) extending between a leading edge (14) and a trailing edge (11) in a chordwise direction and extending between a tip portion (20) and a root section (24) in a spanwise direction, the airfoil section defining pressure and suction sides separated in a thickness direction; a sheath (17) extending in the spanwise direction along at least one of the pressure and suction sides of the airfoil section (fig. 1b); a tip cap (21) extending in the chordwise direction along the at least one of the pressure and suction sides; and wherein the sheath includes an interface member (abutting at 23) and the tip cap includes a second interface member (abutting at 23) to establish at least one joint (23) along an external surface of the at least one of the pressure and suction sides.
Parkin fails to teach a first set of interface members and a second set of interface members interleaved with the first set of interface members.
In an analogous art, Morrison teaches a composite airfoil. Morrison teaches interlocking joints (18, 19) at the leading and trailing edges of the blade to allow only a single direction of assembly (Abstract). 
In another analogous art, Pouzadoux teaches a turbomachine blade with a leading edge sheath. Pouzadoux teaches (Fig. 4) a leading edge shield (32) with a circuitous profile to dissipate energy of deformation waves propagating through the shield (see paragraph [0019] of the translation). Thus, it is known in the art to form a leading edge sheath with a circuitous profile and interleaved interface members. 

Regarding claim 2, Parkin in view of Morrison and Pouzadoux teach the airfoil of claim 1, and Parkin further teaches (Fig. 1a) the sheath extends along the leading edge, and the at least one joint is dimensioned to extend along the tip portion (see Fig. 1a).
Regarding claim 3, Parkin in view of Morrison and Pouzadoux teach the airfoil of claim 1, and Parkin further teaches the airfoil section comprises a composite material (Paragraph [0002]).
Regarding claim 4, Parkin in view of Morrison and Pouzadoux teach the airfoil of claim 1, and Parkin further teaches (Fig. 1a) the sheath and tip cap are metallic (Paragraph [0005]).
Regarding claim 5, Parkin in view of Morrison and Pouzadoux teach the airfoil of claim 1, and Morrison further teaches (Fig. 9) terminal ends (46F) of the first set of interface members are received in respective recesses (44K) between adjacent pairs of the second set of interface members such that the first set of interface members are at least partially aligned with the second set of interface members relative to the chordwise direction (the interlocking nature of the ends and recesses aligns the interface members). 
Regarding claim 6, Parkin in view of Morrison and Pouzadoux teach the airfoil of claim 1, and Parkin as modified by Morrison and Pouzadoux further teach the sheath includes a sheath body (17) extending from the tip portion along the leading edge, and the first set of interface members extend outwardly from the sheath body (Parkin as modified by Morrison and Pouzadoux teaches the extension of interlocking members); and the tip cap includes a first cap portion and a second cap portion extending transversely from the first cap portion (see Fig. 1a of Parkin, the tip cap is formed as an elbow), the first cap portion extends along the tip portion, the second set of interface members extend outwardly from the first cap portion (the joint 23 is at this portion), and the second cap portion extends in the spanwise direction along the trailing edge (the second cap portion is the radially inward facing portion of the elbow).
Regarding claim 7, Parkin in view of Morrison and Pouzadoux teach the airfoil of claim 6, and Parkin further teaches the sheath defines a sheath cavity (see Fig. 2) dimensioned to receive a portion of the airfoil body such that the sheath extends in the spanwise direction along both of the pressure and suction sides (see Figs. 1a and 2); and the tip cap defines a cap cavity (see Fig. 1a) dimensioned to receive another portion of the airfoil body such that the tip cap extends in the chordwise direction along both of the pressure and suction sides.
Regarding claim 8, Parkin in view of Morrison and Pouzadoux teach the airfoil of claim 1, and Parkin further teaches (Fig. 2) the at least one joint includes a first joint along the pressure side and a second joint along the suction side.
Regarding claim 10, Parkin in view of Morrison teach and Pouzadoux the airfoil of claim 1, and Parkin further teaches (Fig. 1a) the airfoil is a fan blade (Paragraph [0001]).
Regarding claim 11, Parkin teaches (Fig. 1a) a gas turbine engine comprising: a fan section (Paragraph [0001]) including a fan having a fan hub carrying a plurality of fan blades (10); a turbine section (Paragraph [0001]) including a fan drive turbine rotatably coupled to the fan (); a compressor section (Paragraph [0001]) driven by the turbine section; wherein each fan blade of the plurality of fan blades includes an airfoil section (Fig. 1a) extending from a root section (24) a sheath (17) extending along a leading edge (14) of the airfoil section, and a tip cap (21) extending along a tip portion (20) of the airfoil section; and wherein the sheath includes a first interface portion (abutting at 23), the tip cap includes a second interface portion (abutting at 23) cooperating with the first interface portion to establish at least one joint (23).
Parkin fails to teach the joint having a circuitous profile along an external surface of the airfoil section (under the special definition of “circuitous” given in paragraph [0052] of Applicant’s specification: a profile having two or more points of inflection).
In an analogous art, Morrison teaches a composite airfoil. Morrison teaches interlocking joints (18, 19) at the leading and trailing edges of the blade to allow only a single direction of assembly (Abstract). 
In another analogous art, Pouzadoux teaches a turbomachine blade with a leading edge sheath. Pouzadoux teaches (Fig. 4) a leading edge shield (32) with a circuitous profile to dissipate energy of 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the airfoil of Parkin and change the joint to have a circuitous profile along an external surface of the airfoil section as taught by Morrison to allow only a single direction of assembly and as taught by Pouzadoux to dissipate energy of deformation waves. 
Regarding claim 12, Parkin in view of Morrison and Pouzadoux teach the gas turbine engine of claim 11, and Parkin further teaches (Fig. 1a) the sheath includes an interface member (abutting at 23) and the tip cap includes a second interface member (abutting at 23) to establish at least one joint (23) along an external surface of the at least one of the pressure and suction sides, and Morrison further teaches (Fig. 3) interlocking joints (18, 19).
Regarding claim 13, Parkin in view of Morrison and Pouzadoux teach the gas turbine engine of claim 11, and Parkin further teaches (Fig. 1a) the at least one joint is dimensioned to extend along the tip portion (see Fig. 1a).
Regarding claim 14, Parkin in view of Morrison and Pouzadoux teach the gas turbine engine of claim 11, and Parkin further teaches the airfoil section includes an airfoil body comprising a composite layup that establishes the tip portion (Paragraph [0002]).
Regarding claim 15, Parkin in view of Morrison and Pouzadoux teach the gas turbine engine of claim 11, and Parkin further teaches (Fig. 1a) the sheath and tip cap are metallic (Paragraph [0005]).
Regarding claim 16, Parkin in view of Morrison and Pouzadoux teach the gas turbine engine of claim 11, and Parkin further teaches (Fig. 2) the at least one joint includes a first joint and a second joint on opposed sides of the airfoil section.
Regarding claim 18, Parkin teaches a method of assembly for an airfoil comprising: securing a sheath (17) to a leading edge (14) of an airfoil section (10), the sheath including an interface member (abutting at 23); and securing a tip cap (21) to a tip portion (20) of the airfoil section such that an interface member (abutting at 23) of the tip cap establishes at least one joint (23) along an external surface of the airfoil section.

Parkin fails to teach a first set of interface members and a second set of interface members interleaved with the first set of interface members.
In an analogous art, Morrison teaches a composite airfoil. Morrison teaches interlocking joints (18, 19) at the leading and trailing edges of the blade to allow only a single direction of assembly (Abstract). 
In another analogous art, Pouzadoux teaches a turbomachine blade with a leading edge sheath. Pouzadoux teaches (Fig. 4) a leading edge shield (32) with a circuitous profile to dissipate energy of deformation waves propagating through the shield (see paragraph [0019] of the translation). Thus, it is known in the art to form a leading edge sheath with a circuitous profile and interleaved interface members. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Parkin and change the sheath and tip cap to have a first set of interface members and a second set of interface members interleaved with the first set of interface members as taught by Morrison to allow only a single direction of assembly and as taught by Pouzadoux to dissipate energy of deformation waves. 
Regarding  claim 19, Parkin in view of Morrison and Pouzadoux teach the method of claim 18, and Parkin in view of Morrison further teach the first and second sets of interface members establish a continuous surface (see Morrison Fig. 9) with at least one of a pressure side and a suction side of the airfoil section.
Regarding  claim 20, Parkin in view of Morrison and Pouzadoux teach the method of claim 18, and Parkin in view of Morrison further teach the sheath includes a sheath cavity (see Parkin Fig. 2), the tip cap includes a cap cavity (see Parkin Fig. 1a), the step of securing the sheath includes inserting a portion of the airfoil section into the sheath cavity (see Parkin Fig. 2), and the step of securing the tip cap includes inserting another portion of the airfoil section into the cap cavity such that the first and second sets of interface members cooperate to bound the sheath and tip cavities adjacent to the at least one joint.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Parkin in view of Morrison, Pouzadoux and Beyer et al. (US6524063) (“Beyer”).
Regarding claim 9, Parkin in view of Morrison and Pouzadoux teach the airfoil of claim 8, but fail to teach the first joint is staggered from the second joint relative to the chordwise direction.
In an analogous art, Beyer teaches turbine blades. Beyer teaches (Figs. 3-4) offset joints (94, 96) for sheaths (86, 88) to provide easier manufacturing and increased durability of the joints (Col. 6 lines 1-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the airfoil of Parkin in view of Morrison and change the first joint to be staggered from the second joint relative to the chordwise direction as taught by Beyer to provide easier manufacturing and increased durability of the joints.
Regarding claim 17, the claim is identical to claim 9, and Parkin in view of Morrison and Pouzadoux are modified by Beyer in an identical manner.
Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the instant invention is deemed to be an unobvious improvement over Parkin in view of Morrison and Pouzadoux. The improvement comprises the base establishes a first width, the terminal end establishes a second width, an entrance of the recess establishes a third width, the interface body tapers inwardly from the base to the terminal end such that the second with is less than the first width, and the third width is greater than both the first and second widths. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745